Citation Nr: 0022058	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to September 
1952.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in February 1998 that found that no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for residuals of a neck injury.

On January 6, 1999, a video conference hearing was held 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

This case was previously Remanded in April 1999.


FINDINGS OF FACT

1.  Service connection for residuals of a neck injury was 
last denied by a decision of the RO in August 1994.

2.  Evidence added to the record since August 1994 is not 
cumulative or redundant, is relevant and probative of the 
issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran has produced satisfactory, credible evidence 
of neck problems during combat service that is consistent 
with the circumstances, conditions, or hardships of such 
service.

4.  The record does not contain any evidence which rebuts the 
presumption that the veteran's neck disorder was incurred 
during service.

CONCLUSIONS OF LAW

1.  Evidence received since the August 1994 rating decision 
denying service connection for residuals of a neck injury is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
3.303, 3.306, 20.1103 (1999).

2.  Residuals of a neck injury were incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, 
7104 (West 1991); 38 C.F.R. 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Private medical records signed by Robert R. Frye, M.D., dated 
in April 1972 noted that the veteran had muscle stiffness in 
the cervical muscles with limitation of motion.  

A VA examination in June 1972 noted diagnoses including 
chronic tension state with anxiety overlay, and marginal 
spurring of the cervical vertebra found on x-ray examination.

VA treatment records dated in August 1972 reflect a history 
of the veteran having intermittent pain in his neck since 
service in 1952 and which had become more severe in recent 
years.

Private medical records dated in December 1974 show that the 
veteran was treated for a stiff neck with limited range of 
motion.  The diagnosis was osteoarthritis of the cervical 
spine.

VA treatment records dated in February 1975 show that the 
veteran was diagnosed with moderately severe C4, 5-6 
degenerative joint disease.

A private x-ray report dated in November 1976 noted severe 
disc disease of the lower cervical spine which appeared to be 
secondary to old mild compression fractures.  Another private 
x-ray report dated in March 1978 noted essentially the same 
findings.

The report of a private examination dated in August 1978 
noted that the veteran's neck went into spasms during range 
of motion testing.

VA records dated in May 1979 show that the veteran was 
treated for a nervous tic in his neck.

Two letters received from friends of the veteran in September 
1979 stated that the veteran had been treated at a VA 
hospital, and had had neck problems since service.

A VA x-ray in March 1980 noted a conclusion of muscle spasm 
causing reversal of the cervical spinal curvature.

VA records dated in July 1980 show that the veteran was 
treated for spasmodic torticollis and retrocollis.

Private medical records show that the veteran received 
continuing treatment for problems with his neck from 1976 to 
1984.

Private medical records dated in September 1995, and signed 
by Laurie Gutmann, M.D., noted a diagnosis of right turning 
torticollis with associated tremor.

Private treatment records show that the veteran was treated 
for torticollis in his neck several times throughout 1998 and 
1999.

During a video conference hearing before a Member of the 
Board in January 1999, the veteran testified that he 
sustained a neck injury during combat service in Korea, and 
began to notice jerking in his neck within a few days after 
this incident.  The veteran further testified that he had had 
jerking in his neck since the injury in service.

Letters from Dr. Gutmann dated in October 1997 and February 
1999 stated the opinion that the veteran had torticollis and 
head tremor due to a combat injury while in service.

Several letters from friends and relatives of the veteran, 
received in March 1999, stated that the veteran had neck 
problems.  Some of the letters noted that a neck disorder had 
become apparent after the veteran returned home from active 
service.

A letter dated in October 1999 from Susan M. Baser, M.D., 
noted the veteran's report of having neck problems since a 
combat injury while in service, and that the veteran 
currently had segmental dystonia manifested mostly as 
torticollis.  Dr. Baser stated that this appeared to be a 
direct consequence of the head and neck injury that occurred 
in service.

A letter from Dr. Gutmann, dated in November 1999, stated 
that the veteran currently had severe torticollis and head 
tremor.  Dr. Gutmann noted that the veteran had reported 
having these symptoms since being injured in Korea in 1951.  
Dr. Gutmann also stated that she had reviewed the veteran's 
claims folder, and felt that his head tremor and torticollis 
were more likely than not a result of the injury received in 
Korea in 1951.

Analysis
Appeal of an RO's rating decision is initiated by the filing 
of a notice of disagreement (NOD) by the claimant.  If the 
NOD is not filed within one year from the date of mailing of 
notice of the rating decision, the underlying decision 
"shall become final and the claim will not thereafter be 
reopened or allowed," except as otherwise provided in 
applicable statutes and regulations.  38 U.S.C.A. §§ 7105(a), 
(b)(1), (c).

New and material evidence must be submitted in order to 
reopen a final decision.  38 U.S.C.A. § 5108.  The Board 
notes that a decision of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), invalidated the holding of the United States 
Court of Appeals for Veterans Claims in Colvin v. Derwinski, 
1 Vet. App. 171 (1991) that had established a "bright line" 
definition of what constitutes "material evidence" in the 
context of an application to reopen a claim for service 
connection (that, to be material, the newly submitted 
evidence must present a reasonable possibility of changing 
the outcome), in favor of the existing regulatory framework 
of 38 C.F.R. § 3.156.  The Federal Circuit noted that the 
threshold for determining whether evidence was new and 
material under that standard was rather low.  

According to the provisions of § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In Winters v. West, 12 Vet. App. 1 (1999) (en banc), 
subsequent to the Federal Circuit's Hodge opinion, the United 
States Court of Appeals for Veterans Claims set forth a 
three-step process to be used for reopening claims: first, VA 
must determine whether new and material evidence has been 
presented under § 3.156(a); second, if new and material 
evidence has been presented, immediately upon reopening VA 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, VA should evaluate the merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107 has 
been fulfilled.  

The last prior final denial by the RO of service connection 
for residuals of a neck injury was in August 1994.  The 
primary basis for the denial was essentially that no medical 
evidence had been submitted showing that the veteran's neck 
injury occurred during active service.  The August 1994 
rating decision is final.  38 U.S.C.A. § 7105.  Therefore, 
the veteran's claim cannot be reopened and considered again 
unless new and material evidence has been added to the record 
since the last denial.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

Since the last denial of the veteran's claim in August 1994, 
several letters from Dr. Gutmann and a letter from Dr. Baser 
have been submitted relating the veteran's current neck 
disorder to a reported injury that occurred during combat 
service in Korea.  This is the first medical evidence 
concerning a nexus between the veteran's current neck 
disorder and the injury that he reported during service in 
Korea.  The evidence added to the record, including the above 
medical evidence, is therefore not cumulative or redundant, 
is relevant and probative of the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim is 
therefore reopened.

Upon reopening the veteran's claim, the Board must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Based on the veteran's lay 
testimony concerning neck problems following a combat injury 
in Korea, and the medical nexus evidence from Dr. Baser and 
Dr. Gutmann, the Board finds that the veteran's claim of 
service connection is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record does not indicate that there are other 
records available which might pertain to the issue on appeal.  
No further assistance to the veteran is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a).

Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A determination of service connection will be analyzed 
differently if the alleged injury or disease was incurred by 
a veteran with combat service.  Under 38 U.S.C.A. § 1154 (b), 
vidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such an injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The burden of a veteran who seeks benefits for an alleged 
service-connected injury or disease and who alleges that the 
injury or disease was incurred in, or aggravated by, combat 
service is lightened by 38 U.S.C.A. § 1154(b), but this 
section does not create a statutory presumption that a combat 
veteran's alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  The Court in 
Collette established the following three step analysis:  1)  
The veteran must produce satisfactory lay or other evidence, 
meaning credible evidence, which would allow a reasonable 
fact finder to conclude that the alleged injury or disease 
was incurred in the veteran's combat service; 2)  If the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, then a factual 
presumption arises that the alleged injury or disease is 
service connected; and 3)  Once a presumption of service 
connection arises, it must be determined whether the 
government met its burden of rebutting the presumption of 
service connection with clear and convincing evidence to the 
contrary.  Collette, 82 F.3d at 393. 

The Board notes that the veteran's service medical records 
are unavailable and are presumed destroyed in a 1973 fire at 
the NPRC, according to information received from the NPRC in 
October 1979.  Where service medical records are missing, 
VA's duty to assist the veteran, to provide reasons and bases 
for its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993); citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the veteran has submitted evidence of a medical 
diagnosis of a current disability.  A letter from Dr. Gutmann 
dated in November 1999 stated that the veteran had severe 
torticollis and head tremor.  

The veteran has offered his own testimony to show that his 
torticollis and head tremor began after a combat injury 
during service.  During a videoconference hearing before a 
Member of the Board in January 1999, the veteran testified 
that he sustained a neck injury during combat service in 
Korea, and began to notice jerking in his neck within a few 
days after this incident.  The veteran also testified that 
the jerking in his neck had continued up to the present time.  
The Board notes that records of medals awarded to the veteran 
for his service in Korea attest to his combat service.  The 
veteran is entitled to the liberalized mode of proof under 
Collette for showing an in-service injury, and the Board 
finds that the veteran's statements are credible evidence 
that he began to have problems with his neck while he was in 
service, and that this is consistent with the circumstances, 
conditions, or hardships of service.

The veteran has also submitted medical nexus evidence 
connecting his current neck disorder to his reported combat 
injury in Korea.  Letters from Dr. Baser and Dr. Gutmann 
stated the opinion that the veteran's neck disorder was 
related to this combat injury.  A letter from Dr. Gutmann 
dated in November 1999 specifically stated that she had 
reviewed the veteran's medical records and felt that his head 
tremor and torticollis were more likely than not a result of 
the injury received in Korea.  No clear and convincing 
evidence is contained in the record to rebut the presumption 
that the veteran sustained a neck injury in combat, and 
medical evidence has been submitted linking a current 
disorder to such an injury.  Entitlement to service 
connection is therefore proper.


ORDER

Entitlement to service connection for residuals of a neck 
injury is granted.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


